     Case 2:20-cv-00558-JAD-VCF Document 13 Filed 06/01/20 Page 1 of 2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 625-3893
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
       KACY BURKE, an Individual,
12                                                     CASE NO.: 2:20-cv-00558-JAD-VCF
                          Plaintiff,
13
14     vs.                                             STIPULATION AND ORDER
                                                       EXTENDING TIME FOR PLAINTIFF
15     PROFESSIONAL BULLRIDERS LLC, a                  TO FILE RESPONSES IN
       Foreign Limited-Liability Company; DOES         OPPOSITION TO DEFENDANT’S
16     I -X; ROE CORPORATIONS I -X.                    MOTIONS TO COMPEL
17                                                     ARBITRATION; STAY DISCOVERY;
                          Defendants.                  AND FOR ATTORNEYS FEES
18
                                                       (FIRST REQUEST)
19
20
21
             The parties, by and through counsel of record, hereby stipulate and agree that Plaintiff
22
      will be granted an extension until June 12, 2020 to file and serve responses to Defendant’s
23
      Motion to Compel Arbitration and Dismiss or Stay [ECF 9], Motion to Stay Discovery [ECF
24
25    10], and Motion for Attorneys’ Fees and Costs [ECF 11]. All three motions were filed on May

26    15, 2020. Currently, responses in opposition are due May 29, 2020. Plaintiff seeks a two-week
27    extension (14 days) to serve and file her responses in opposition.
28
                                                Page 1 of 2
     Case 2:20-cv-00558-JAD-VCF Document 13 Filed 06/01/20 Page 2 of 2



 1           The parties are actively discussing the possibility of stipulating to arbitration which will
 2    avoid the need for further motion practice. Thus, in order the conserve the resources of the
 3
      parties and the Court, plaintiff believes a two-week extension is prudent and will allow the
 4
      parties to continue to discuss cooperatively stipulating to arbitration. Thus, this request is made
 5
      in good faith and not for the purpose of delay.
 6
 7           This is the parties’ first request for an extension related to these motions.

 8
 9           Dated this 1st Day of June, 2020.
10
        HKM EMPLOYMENT
11                                                   JACKSON LEWIS P.C.
        ATTORNEYS, LLP
12                                                   /s/ Lynne K. McChrystal
        /s/ Jenny L. Foley
                                                     Paul T. Trimmer, State Bar No. 9291
13      JENNY L. FOLEY, Ph.D., Esq.
                                                     Lynne K. McChrystal, State Bar No. 14739
14                                                   300 S. Fourth Street, Suite 900
        Nevada Bar No. 9017
                                                     Las Vegas, Nevada 89101
        1785 East Sahara, Suite 300
15                                                   Tel: (702) 921-2460
        Las Vegas, Nevada 89104
                                                     Fax: (702) 921-2461
16      Tel: (702) 577-3029
                                                     Email: paul.trimmer@jacksonlewis.com
        Fax: (702) 625-3893
17                                                   Email: lynne.mcchrystal@jacksonlewis.com
        E-mail: jfoley@hkm.com
18      Attorney for Plaintiff                       Attorneys for Defendant
19
20
                                                         ORDER
21
                                                         IT IS SO ORDERED:
22
23
                                                         ______________________
24                                                       DISTRICT  COURT DISTRICT
                                                         UNITED STATES     JUDGE  JUDGE
                                                         Dated: June 1, 2020.
25
                                                         __________________
26
                                                         DATE
27
28
                                                 Page 2 of 2
